Case 1:21-mj-00598-JRC Document 3 Filed 05/15/21 Page 1 of 1 PagelD #: 24

2A 466A (Rey, 12/17) Waiver of Rule 5 & 5.1 Heanngs (Complaint or Indictment)

UNITED STATES DISTRICT COURT

 

for the
United States of America ) ; gop ny
" | Case No. Ll ~ . = ( ,
h L, d err 6 uv £4: ; Charging District’s Casé No.
} i

Defendant

WAIVER OF RULE § & 5.1 HEARINGS
cRoninans or Indictment)

 

I understand ¢ SY I a. b 4 reed in ratte district, the (name. ee court}.

 

faceStira Pistoet oF insu A
I have been informed er the charges and of my rights to:
(1) retain counsel or request the assignment of counsel if} am unable to retain counsel;

(2) an identity hearing fo determine whether I am.the person named in the charges;
(3) production of the warrant, a certified copy of the warrant, or a reliable electronic copy of either; -

(4). a preliminary hearing to determine whether there is probable cause to believe that an offense has been
committed, to be held within 14 days of.my first appearance if I am in custody and 21 days otherwise,

unless I have been indicted beforehand:
(5). a hearing on any motion by the government for detention;

(6) request a transfer of the proceedings to this district under Fed. R. Crim. P. 20, to plead guilty.

I agree to waive my right(s) to:

an identity hearing and production of the, warrant.

 

 

a a Pealfoiinitry hearing.

a detention hearing.

an identity hearing, production of the judgment, warrant, and warrant application, and any preliminary
or detention hearing to which I may be entitled in this district, [| request that my
L] preliminary hearing and/or [] detention hearing be held in the prosecuting district, at a time set by

that court. . -

all

[consent to the issuance of an order requiring my appearance in the prosecuting district where the charges are

Date: ay (9) V08U hk Hag 7 2 C (1 jhe

.. Defendant's signature

 

Signainre of defendant” '$ allorney

A; (Yoel WA

Printed name of agian: 's attorney

 
